Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered. Claims 1, 2, 6-7 and 10-20 remain pending.

Specification
 1) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, the limitation of “the second optically functional layer having at least one first portion that has a refractive index lower than a refractive index of the light guiding layer and higher than 1.05” and in claim 19 the limitation of “the second optically functional layer is a uniform layer that is formed uninterruptedly and has a refractive index lower than the refractive index of the light guide layer” is not disclosed in the specification. For claim 1, The only place wherein specification discloses the value of 1.05 is in [0024]: wherein “The optically functional layer, which is formed on at least In one example configuration, the optical filter layer is made of a material having a lower refractive index (n2) than the refractive index (nl) of the material composing the light guiding layer. The range of the low-refractive index (n2) value may be appropriately selected according to the. application, e.g., not less than 1.05 and not more than 1.45, between 1.14 and 1.41, not more than 1.2, and so on.
Therefore as seen above, the specification does not specify the refractive index of not less than 1.05 for the second optically functional layer. 1.05 is used as a general description in the specification, pertaining either of the first or second optically functional layer. Also 1.05 is no where indicated with reference to the first or second portions of the second optically functional layer as claimed. Therefore “the second optically functional layer having at least one first portion that has a refractive index lower than a refractive index of the light guiding layer and higher than 1.05” is not disclosed in the specification. 
For claim 19, throughout the specification, the “uninterruptedly” term is only used for layer 15 and not the second optically functional layer 13A.

New matter Objection
The amendment filed on 3/17/21 is objected to under 35 U.S.C. 132(a) because for claim 1,  “the second optically functional layer having at least one first portion that has a refractive index lower than a refractive index of the light guiding layer and higher than 1.05” (the specification does not disclose 1.05 pertaining to the at least one first portion) and for claim 19, throughout the specification, the uninterruptedly term is only used for layer 15 and not the second optically functional layer 13A.
Applicant is required to cancel the new matter in the reply to this Office Action.
 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20150003104 A1, cited previously) in view of Ouderkirk (US 20140347882, cited previously)
Regarding claim 17, Huang teaches an optical device (Fig.1) , comprising: a light guiding layer 210 (optical element layer, [0028]); a first optically functional layer 320 provided on a first principal face of the light guiding layer; a second optically functional 
Huang does not teach a convex surface of the optical element (a) contacts the optical medium layer, or (b) contacts an adhesive layer that adhesively bonds the second optically functional layer and the optical medium layer. 
Ouderkirk teaches an optical device (Fig.5B), wherein a convex surface of the optical element (extractor array 315 in Fig.5B) (a) contacts the optical medium layer 320 or (b) contacts an adhesive layer that adhesively bonds the second optically functional layer and the optical medium layer ([0075]- [0076]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the convex surfaces contact the optical medium layer or an adhesive, as disclosed in Ouderkirk, in the device of Huang in order to achieve light output uniformity ([0076]).

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk (US 20140347882, cited previously) in view of Wu (US 20200007727, cited previously)

Regarding claim 1, Ouderkirk teaches an optical device (Fig.5B), comprising: a light guiding layer 310 ([0060]); a first optically functional layer 330 provided on a first principal face of the light guiding layer; a second optically functional layer 315 provided on a second principal face of the light guiding layer that is on an opposite side to the first principal face; 
the second optically functional layer having at least one first portion that has a refractive index lower than a refractive index of the light guiding layer (  - - and higher than 1.05  - -, see Objection to specification above, [0049] and [0055] of the instant specification is relied upon wherein in [0049] “an optically functional layer 13A having air cavities 134” and “in [0055]: The refractive indices of the optical protrusions 133 and 135 are equal or close to the refractive index n1 of the lightguide 14), and the second optically functional layer having at least one second portion that has a refractive index higher than the refractive index of the at least one first portion (therefore the second optically functional layer 315 in Ouderkirk having at least one first portion (first portion is space between extractors 315 in [0065] of  Ouderkirk) that has a refractive index lower than a refractive index of the light guiding layer, and the second optically functional layer 315 having at least one second portion (the second portion are the extractors themselves) that has a refractive index higher than the refractive index of the at least one first portion in Ouderkirk; further Note: the extractors in Ouderkirk have the same material as the light guide layer, therefore the same refractive index as the light guide layer and the paragraph {0055] of the instant specification is relied upon in the rejection are equal or close to the refractive index n1 of the lightguide 14);
an optical medium layer 320 provided on a surface of the second optically functional layer that is on an opposite side to the light guiding layer; wherein a refractive index of the first optically functional layer is lower than the refractive index of the light guiding layer ([0066]; [0065]).
Ouderkirk teaches optically transparent adhesives that are used to attach various layers ([0046]), but does not teach the optical medium layer and that the refractive index of the optical adhesion layer is approximately equal to the refractive index of the light guiding layer.  
Wu teaches use of adhesive bonds for attaching layers on top and bottom surfaces of a light guide, such that the refractive index of the adhesive is similar to that of the light guide ([0039], [0042]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use adhesive and with refractive index same as the light guide layer, from the teachings of Wu, in the device of Ouderkirk in order to reduce the loss of beam at the boundary ([0039], [0042] in Wu).
Further regarding an optical adhesion layer that adhesively bonds the at least one first portion, from the teachings of Ouderkirk in [0075]: The reflector (which is 310 in [0078]) is bonded to the backside of the light guide, where, for this example, a thin low index coating can be applied to the backside of the light guide and extractor array (e.g., a physical vapor deposited MgF.sub.2 or silica coating, followed by a coating of silver or aluminum); it would have been obvious to one of ordinary skill in the art, at the time the 

 Regarding claim 2, Ouderkirk in view of Wu teaches an optical device (Fig.5B)   wherein,  the first principal face is a light-extracting surface of the light guiding layer; and the first optically functional layer 330 is a uniform layer that is formed uninterruptedly.  

Regarding claim 12, Ouderkirk in view of Wu teaches an optical device (Fig.5B), wherein at least (- - one of the first optically functional layer and - -) the second optically functional layer 315 has a function selected from reflection ([0065] in Ouderkirk, - - -transmission, polarization, and refraction - -).  
  
Regarding claim 13, Ouderkirk in view of Wu teaches an optical device (Fig.5B), wherein the first optically functional layer 330 is a total reflection film with respect to light propagating in the light guiding layer (wherein layer 330 has lower refractive index in [0066],[0065] and that total reflection occurs when core-type/light guide has higher index than cladding-type/first functional layer 330).  
 
Regarding claim 14, Ouderkirk in view of Wu teaches an optical device (Fig.5B), wherein the first optically functional layer 330 ([0074], [0065]- [0066]) and the second optically functional layer 315 ([0067]) have different refractive index values.  

. 

 Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over    Ouderkirk (US 20140347882, cited previously) in view of Wu (US 20200007727 , cited previously) and further in view of Mienko (US 8654061, cited previously)
Regarding claims 6 and 7, Ouderkirk in view of Wu teaches the invention set forth in claim 1 above, but is silent regarding the at least one first portion includes a plurality of first portions; and  occupancy of the  plurality of first portions in the interface has a gradient along an optical axis direction of the light guiding layer (for claim 6) and wherein occupancy of the plurality of first portions in the interface increases along the optical axis direction (for claim 7).  
Mienko teaches microstructures’s (Fig.8B) occupancy of the plurality of first portions in the interface has a gradient along an optical axis direction of the light guiding layer (for claim 6) and wherein the plurality of first portions (spaces between the microstructures in Mienko) in the interface increases along the optical axis direction (for claim 7).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first portion spacing as disclosed in Mienko, in the device of Ouderkirk in view of Wu in order to optimize the turning efficiency (col.13, lines 40-50 in Mienko).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over    Ouderkirk (US 20140347882, cited previously) in view of Wu (US 20200007727, cited previously) and further in view of Ohto (US 20180348422, cited previously)
Regarding claim 10, Ouderkirk in view of Wu teaches an optical device (Fig.5B) ,wherein the second optically functional layer or the light guiding layer is adhesively bonded, to a layer at least including the optical medium layer ([0065],[0102] in Ouderkirk and adhesives 130,150,192 in Wu). Further Ouderkirk in view of Wu is silent regarding the limitation of a detachably bonded adhesive, however detachable adhesives are well known in the art as disclosed in [0046] of Ohto, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use detachable adhesives in the device of Ouderkirk in view of Wu in order to easily replace defective layers.

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over    Ouderkirk (US 20140347882, cited previously) in view of Wu (US 20200007727, cited previously) and further in view of Goto (US 9453958, cited previously)
Regarding claim 11 , Ouderkirk in view of Wu teaches the invention set forth in claim 1 above, but is silent regarding the second optically functional layer, the light guiding layer, and the first optically functional layer constitute a first stacked body;  Appl. No. 16/981,917Attorney Docket No. P60706 the optical device comprises a second stacked body at a surface of the optical medium layer that is on an opposite side to the first stacked body, the second stacked body at least including a second light guiding layer; and at least one of the first stacked body 
 Forming stacks of light guides are well known techniques in the art as disclosed by Goto with stacked light guides 40, 70 (main light guide and extracting light guide in Figure 6). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a light guide stack as disclosed in Goto in the device of Ouderkirk in view of Wu in order to obscure the microstructures (col.9, lines 40-50 in Goto).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over    Ouderkirk (US 20140347882) in view of Wu (US 20200007727, cited previously) and further in view of Witte (US 20080002106, cited previously)
Ouderkirk in view of Wu teaches a quarter wave retarder for the third functional layer but is silent regarding the third functional layer has an optical pattern including a plurality of discrete profiles, or including a plurality of profiles which are at least partially continuous.  Witte teaches patterned quarter wave retarders ([0044]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use patterned layer for the third functional layer as disclosed in Witte, in the device of Ouderkirk in view of Wu in order to efficiently recycle light ([0038] in Witte).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20150003104 A1, cited previously)
Huang teaches the invention set forth in claim 17 above, but is silent regarding a refractive index of the optical element is approximately equal to the refractive index of the light guiding layer.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the optical element   with refractive index same as the light guide layer, in order to reflect light from the optical elements and the air medium in which they are located (instant Fig.2A ,(a) and (b) are relied upon in the rejection, as Huang’s optical elements 218/surrounding air region 310, perform the same function ,as that of instant Fig.2A, of reflection of light back into the light guide) in order to reflect light back into the light guide.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over   
Huang (US 20150003104, cited previously) in view of Sampsell (US 20080267572, cited previously) and Pao (US 20140286045, cited previously)

Regarding claim 19, Huang teaches an optical device (Fig.3), comprising: a light guiding layer 210a ([0029]); a first optically functional layer 320a provided on a first principal face of the light guiding layer; a second optically functional layer 310a  provided on a second principal face of the light guiding layer that is on an opposite side to the first principal face; an optical medium layer 110 provided on a surface of the second optically functional layer that is on an opposite side to the light guiding layer; wherein a refractive index of the first optically functional layer is lower than a refractive 
Huang does not teach the light guiding layer includes an air cavity; the air cavity includes an incident surface at which light propagating in the light guiding layer enters and an outgoing surface through which light entering the air cavity is emitted from the air cavity.

It is a well-known technique of forming the light guiding layer that includes an air cavity within it, as disclosed in Sampsell ([0039], [0084], [0005]); the air cavity includes an incident surface at which light propagating in the light guiding layer enters and an outgoing surface through which light entering the air cavity is emitted from the air cavity (Fig.9 and Fig.19-22, also see Fig.11-12 and Fig.16).
.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use air pockets within light guides as disclosed in Sampsell, in the device of Huang, in order to achieve uniform illumination.



Pao teaches anti-reflection coatings in display devices ([0050]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use anti-reflection coatings within light guides as disclosed in Pao, in the device of Huang in view of Sampsell, in order to achieve purer color ([0050] in Pao). 

Regarding claim 20, Huang in view of Sampsell and Pao teaches the invention set forth in claim 19 above but is silent regarding an optical adhesion layer that adhesively bonds the second optically functional layer and the optical medium layer, wherein a refractive index of the optical adhesion layer is higher than the refractive index of the second optically functional layer or approximately equal to the refractive index of the light guiding layer.   
 However, use of adhesive layers between optical films/layers is a well-known technique and further regarding the refractive index, it is known in the art to use a core of higher refractive index, than the boundary layers/cladding layers having lower refractive index than the core in order to cause total reflection in core/cladding of optical fibers that use analogous total reflection technology, therefore , it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use higher index for the adhesive layer, as compared to the optical medium layer, in the 

Other art
US 20100046236 A1, US 10739890 teaches stacked Light guides.
Response to Arguments
The arguments filed by the Applicant on 3/17/22 is acknowledged, however they are drawn to the amended claims and are moot in light of new grounds of rejection. Further Applicant is directed to the Objection to specification wherein nowhere in the specification, the value of refractive index 1.05 relative to the first portion is disclosed and therefore the amended claim language for claim 1 is considered as new matter.
Further for claim 19, throughout the specification, the uninterruptedly term is only used for layer 15 and not the second optically functional layer 13A.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875